DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “having a flat shape” at lines 5 and 7 of the claim.  This is an abstract concept that does not clearly define the shape of the cross section of the heat transfer tube. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (CN 106370045A).
	As per claim 1, Xiao et al. disclose a heat exchanger comprising a fin, and specifically disclose (see specification lines 344-394 and Figures 14-18): The fin 10 includes a first tube groove 130 (corresponding to a first through-hole) and a second tube groove 130 (corresponding to a second through-hole) disposed below the first tube groove 130, and has a first end portion and a second end portion in a transverse direction between adjacent heat radiating units 100 arranged in a longitudinal direction; 
A first heat exchange tube 20 (corresponding to a heat transfer tube) inserted into the first tube groove 130 and having a flat shape in a cross-section parallel to the fins 10; and 
A second heat exchange tube 20 inserted into the second tube groove 130 and having a flat shape in a cross-section parallel to the fins 10, 
An imaginary straight line passing through the end portion of the first end portion side in the first heat exchange tube 20 and the end portion of the first end portion side in the second heat exchange tube 20 is defined as a first imaginary straight line,
Defining an imaginary straight line passing through an end portion of the second end portion side in the first heat exchange tube 20 and an end portion of the second end portion side in the second heat exchange tube 20 as a second imaginary straight line,

Defining a region on the surface of the fin 10 between the second end and the second imaginary straight line as a second side section 140 (objectively acting as a drain, corresponding to a second drain region),
In the case where a region surrounded by the first heat exchange tube 20, the second heat exchange tube 20, the first imaginary straight line, and the second imaginary straight line on the surface of the fin 10 is defined as a heat transfer section 110 (objectively functioning as a water guide, corresponding to a water guide region),
	In the heat transfer section 110, a first water conducting channel (corresponding to the first channel) formed between a plurality of first sub-ribs 112 and a second water conducting channel (corresponding to the second channel) formed between a plurality of first sub-ribs 117 are formed, the first water guiding groove is inclined to descend toward the first side section 120, and the second water guiding groove is disposed at a position closer to the second side section 140 side than the first water guiding groove and inclined to descend toward the second side section 140.
	As per claim 2, Xiao et al. disclose (see specification lines 344-394 and Figures 14-18): defining, as a first inclination angle, a line orthogonal to the arrangement direction of the first heat exchange tubes 20 and the second heat exchange tubes 20 on the surface of the fin 10 and one of the angles formed by the first water guide channels forming an acute angle, when a line orthogonal to the arrangement direction of the first heat exchange tubes (20) and the second heat exchange tubes (20) on the surface of the fin (10) and an angle forming an acute angle with the second water guide channel are defined as a second inclination angle, and at least one of the first inclination angle and the second inclination angle becomes 10 < a < 70 degrees (partially overlaps with ”30 degrees or more" of the present application). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 106370045A).
	As per claim 3, Xiao et al. disclose the acute angle arrangements as already discussed above regarding claim 2, and also teach the heat exchanger receiving air from the from the first 
	As per claim 4, Xiao et al. further disclose (see specification lines 344-394 and Figs 14-18): at least said second angle of inclination becomes 10 < a < 70 (partially overlapping with "30 degrees or more" of the present application) in said first angle of inclination and said second angle of inclination. 
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 106370045A) in view of Tokoyama et al. (JP 2005201467 A).
	As per claims 5 and 6, Xiao et al. disclose (see specification lines 344-394 and Figs. 14-18): In the case where a line orthogonal to the arrangement direction of the first heat exchange tubes 20 and the second heat exchange tubes 20 on the surface of the fins 10 and one of the angles formed by the second water guide channels arid the line orthogonal to the arrangement direction of the first heat exchange tubes 20 is defined as a second inclination angle, the second inclination angle becomes 10 < a < 70 degrees. Xiao et al. do not teach the details regarding enhancing drainage.  Tokoyama et al. teach a heat exchanger, and specifically discloses the following technical features (see paragraphs [0010]-[0030j of the specification and Figures 1-3): the first: heat transfer tube 4 is inserted into the first through-hole 13 so that a long axis is inclined from a first end portion on the windward side toward a second end portion on the leeward side in a cross-section parallel to the fins 101a, 101b, the second heat transfer tube 4 is 
	As per claim 7, Xiao et al. do not disclose a refrigeration cycle device having a refrigerant: circuit formed by connecting a compressor, a condenser, a throttling device and an evaporator by means of refrigerant piping, the heat exchanger serving as an evaporator.  Tokoyama et al. teach a heat exchanger functioning as an evaporator (see paragraphs [0010]-[0030] of the specification and Figures 1-3) within an air conditioner (equivalent to a refrigeration cycle apparatus).  Official notice is taken that a compressor, a condenser, a throttling device 
	As per claim 8, while Xiao et al. teach airflow across the heat exchanger (see airflow arrows in Figs. 14 and 16), they do not explicitly teach a fan for supplying the air.  Official notice is taken that it is conventional in the art to provide a blower supplying air from the first end side to the heat exchanger to facilitate such flow.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide a fan upstream of the heat exchanger of Xiao et al. for the purpose of facilitating heat exchange by blowing air across the heat exchanger and moving the airflow as already indicated in Figs. 14 and 16.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Yatsuyangi et al. (US 2020/0018494 A1), Maeda et al. (US 2019/0383567 A1), Akaiwa et al. (US 2019/0049162 A1), and Maeda et al. (US 2018/0372429 A1) are co-pending applications of the same assignee directed to alternative heat exchanger arrangements for draining condensate.
	Haseba et al. (US 2015/0184909 A1) and Yoshioka et al. both teach air conditioning systems comprising an evaporator with alternative condensate drainage arrangements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763